Citation Nr: 1020961	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  10-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from August 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision, in 
which the RO denied the Veteran's claim.  The Veteran 
perfected an appeal to the denial of his claim.

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the record reveals that further VA 
action on the claim on appeal is warranted.

In his VA Form 21-526, the Veteran indicated that he was 
treated for hearing loss in June 2006, at the Clarksburg, 
West Virginia VA Medical Center (VAMC).  Similarly, a 
February 2007 VA primary care note reflects that the Veteran 
was hospitalized at the Clarksburg VAMC following a motor 
vehicle accident (MVA) for a concussion and a "clot in leg" 
and that he was last seen by ENT two years ago.  During a 
September 2007 VA examination, the Veteran reported that the 
MVA took place in 1950 or 1951.  The claims file currently 
includes VA treatment records from the Clarksburg VAMC dated 
from February 28, 2007 to April 16, 2007 and from July 29, 
2007 to October 2, 2009.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA 
must obtain all outstanding pertinent VA medical records, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2009) as regards requests for records from Federal 
facilities. 

In this case, the only service treatment records associated 
with the claims file are dental treatment records and a 
partial copy of the Veteran's June 1952 separation 
examination report.  Neither that report nor any other 
service treatment records reflect any audiological testing 
results.  

Even so, the Board notes that the absence of service 
treatment records showing in-service evidence of hearing loss 
is not fatal to the claim for service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent 
evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, as noted 
above), and a medically sound basis for attributing such 
disability to service, may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

Here, the Veteran claims and his DD Form 214 confirms that he 
served as a radio operator in the Navy.  He asserts that as a 
radio operator, he wore headphones 8 hours a day.  After 
service, the Veteran maintains that he worked for the B&O 
Railroad (outside) in the "Patty Gang" laying rails one 
summer only; for a glass plant, only a couple of months a 
year during "special order" runs.  After six months, he was 
hired in the coal mines, where he worked general inside 
cleaning up coal along the rails and center, carrying rock 
dust, and setting timbers and posts for 8 to 10 years; worked 
as a loading machine operator for 5 years wearing hearing 
protection; as a mechanic for 10 years wearing hearing 
protection in high noise areas; and as a lamp man outside for 
about 8 years.  Lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Indeed, a lay person is generally 
capable of reporting that he or she is unable to hear.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
commented that competence to establish a diagnosis of a 
condition can exist when (1) a lay person is competent to 
identify the medical condition, (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  However, the September 
2007 VA examiner stated that there was not enough evidence to 
say that the Veteran's hearing loss is military related.

Thus, following the receipt of additional records, the 
Veteran's claims file should be reviewed by an ENT physician 
to render an etiological opinion.  In regard to the 
audiological examinations and opinions, the Board notes that 
Training Letter No. 10-02 (March 18, 2010), pertaining to 
adjudicating claims for hearing loss, tinnitus, or both, and 
certain aspects of audiology examinations was issued in March 
2010.  In this regard, the Board acknowledges that the 
September 2007 VA examiner (an audiologist) indicated that 
there was not enough evidence to say that the Veteran's 
hearing loss was military related.  The Board emphasizes 
that, for service connection, in-service noise exposure need 
not be the only source of acoustic trauma; it must only be a 
contributing source.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Clarksburg VAMC, prior 
to February 28, 2007, between April 16, 
2007 and July 27, 2007, and since October 
2, 2009, to include any archived records 
and audiological tests and hospital 
records pertaining to a MVA accident 
around 1950 or 1951.  All records and/or 
responses received should be associated 
with the claims file.

2.  Make another attempt to obtain copies 
of the Veteran's service treatment 
records from the National Personnel 
Records Center (NPRC).  If efforts to 
obtain the Veteran's service treatment 
records are unsuccessful through the 
NPRC, request such records from the 
Department of the Navy and/or other 
appropriate depository.  In so doing, 
provide the NPRC, service department, or 
other depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment 
for the Veteran.  Associate all documents 
obtained with the claims file.  All 
efforts to obtain these records, and the 
responses received, must be documented in 
the claims file, and VA must continue 
such efforts until it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, 
arrange for the claims file to be 
reviewed by an ENT physician in accord 
with Training Letter No. 10-02.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
review the claims file, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  

Based on the results of audiometric 
testing performed in September 2007, and 
in accord with Training Letter No. 10-02, 
the physician should specifically offer 
an opinion, with respect to each ear, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that such hearing loss is the result of 
injury or disease (to particularly 
include alleged in-service noise 
exposure) incurred or aggravated by 
disease or injury during any period of 
active duty or was manifested to a 
compensable degree within one year of the 
Veteran's discharge from service on June 
27, 1952. 

The physician should discuss the 
September 2007 examiner's findings and 
opinion, along with a complete rationale 
for any conclusion reached consistent 
with Training Letter No. 10-02, in a 
printed report.  If any requested opinion 
cannot be given, the ENT physician should 
state the reason(s) why.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the service-connection claim 
on appeal, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


